 
EXHIBIT 10.28
 
SOMERA COMMUNICATIONS, INC.
 
EMPLOYMENT AGREEMENT
 
STEVE CORDIAL
 
This Agreement is made as of this 15th day of August 2002, by and between Steve
Cordial, whose residence is located at 31704 Saddletree Drive, Westlake Village,
CA 91361 (hereafter “Executive”) and Somera Communications, Inc., a Delaware
corporation with its principal location at 5383 Hollister Avenue, Santa Barbara,
California 93111 (hereafter “Company”).
 

 
1.
 
THE EMPLOYMENT CLAUSE

 
The Company hereby agrees to and does hereby employ the Executive, and the
Executive hereby agrees to and shall be employed by the Company as of the
commencement date and for the period set forth in Paragraph 2 below (the
“Employment Period”), in the position and with the duties and responsibilities
set forth in Paragraph 3 below, and upon the other terms and conditions set
forth in this Agreement.
 

 
2.
 
PERIOD OF EMPLOYMENT

 
The Employment Period shall commence on August 16, 2002 and shall continue,
unless otherwise terminated by either party with or without cause, at any time
for any reason or no reason whatsoever, upon no less than thirty (30) days prior
written notice, subject only to the terms and conditions of this Agreement.
 

 
3.
 
THE POSITION

 

 
(a)
 
The Executive shall initially serve as the Chief Financial Officer (CFO) for the
Company and shall report to the Chief Executive Officer (CEO) of the Company.

 

 
(b)
 
During the Employment Period, the Executive shall hold a position of
responsibility and importance with the functions, duties, and responsibilities
of a member of senior management of the Company. It is expressly understood that
nothing in the foregoing shall preclude the Company from making any
organizational and reporting changes it may deem necessary to most effectively
operate the business of the Company.

 

 
4.
 
THE PERFORMANCE CLAUSE

 
Throughout the Employment Period, the Executive agrees to devote the Executive’s
full time and undivided attention to the business and affairs of the Company
and, in particular, to performance of all the duties and responsibilities as CFO
unless required by the Company to do otherwise.
 

 
5.
 
RELOCATION ASSISTANCE

 

 
(a)
 
Should the Company require the Executive to relocate his principle residence in
Westlake Village, California to any other location as a condition of the
Executive’s continued employment, the Company shall pay for or reimburse the
Executive for all reasonable expenses associated with such relocation. Such
expenses shall cover both the sale and the purchase transactions, and shall
include, but are not limited to: house hunting trips, appraisals, closing costs,
commissions, household goods move, including packing, unpacking, connection, and
set up of personal items, storage, as necessary, transportation of vehicles and
miscellaneous costs associated with the Executive’s move.



1 of 5



--------------------------------------------------------------------------------

 

 
(b)
 
The Company will provide the Executive with the benefit of a tax “gross-up” such
that any income imputed with respect to the payments in conjunction with
Paragraph 5(a) above made by the Company to the Executive after taking into
account any tax deductions available to the Executive, is the same as if these
payments were provided to Executive on a non-taxable basis.

 

 
6.
 
THE COMPENSATION CLAUSE

 
For all services to be rendered by the Executive in any capacity during the
Employment Period, including, without limitation, services as an executive,
officer, or member of any committee of the Company and its subsidiaries,
divisions, and affiliates, the Executive shall be paid as follows:
 

 
(a)
 
A base monthly salary of $18,750 paid on a semi-monthly basis in accordance with
the Company’s normal payroll procedures (“Base Monthly Salary). This amount may
be reviewed for adjustment at any time by the Company, but not less frequently
than annually in accordance with the Company’s base salary review process.

 

 
(b)
 
The Executive shall be a participant in the Company’s 2002 Incentive Plan or
such equivalent successor plan (“ Plan”) as may be adopted by the Company. Under
the terms and conditions as set forth by the Plan, the Executive shall be
eligible to earn a Target Annual Bonus amount of $200,000. The Plan also has an
overachievement provision which provides the Executive with an opportunity to
earn an annualized payout of up to $350,000 plus a percentage of incremental
operating profits. The overachievement provision amount includes and is not in
addition to the Target Annual Bonus payout opportunity. Any payout earned as
described herein shall to be calculated, prorated and paid in accordance with
the Plan.

 

 
7.
 
PARTICIPATION IN STOCK OPTION PLAN

 
As of the commencement of this agreement, and subject to the unanimous written
consent (“Consent”) of the Board of Directors of the Company, the Executive
shall be granted a stock option to purchase a total of 150,000 shares of the
Company’s common stock with a per share exercise price equal to the fair market
value of the Company’s common stock as of the close of business on the date of
the Consent of the Board of Directors of the Company. The Stock Option shall be
for a term of ten (10) years (or shorter upon termination of employment
relationship with the Company) and shall vest as follows: twenty-five percent
(25%) of the shares shall vest twelve (12) months after the commencement of the
Employment Period and one thirty sixth (1/36th) of the remaining shares shall
vest each month thereafter at the end of the month, so as to be one hundred
percent (100%) vested on the four (4) year anniversary of the commencement of
the Employment Period, conditioned upon Executive’s continued employment with
the Company as of each vesting date. Except as specified otherwise herein, the
Stock Option is in all respects subject to the terms, definitions and provisions
of the Company’s standard form of stock option agreement (the “Option
Agreement”).
 
The granting to the Executive of any additional shares to those amounts
described herein would be made at the sole discretion of the Company. The
Executive will be eligible for any such grants in accordance with the Company’s
established process for making said grants.
 

 
8.
 
EMPLOYMENT BENEFIT PLANS

 
In accordance with the Company’s policies and practices and the specific terms
and conditions of each of the employee benefit plans of the Company, the
Executive shall be entitled to participate in any and all of the following such
plans: Healthcare Plan, including medical, dental and vision



2 of 5



--------------------------------------------------------------------------------

care insurance coverages, 401(k) Plan, Life Insurance Plan, Accidental Death and
Dismemberment Insurance Plan, Travel Accident Insurance Plan, Short Term
Disability Plan, Long Term Disability Plan, Flexible Spending Account Plan,
AFLAC Optional Insurance Plan including intensive care, accident and cancer
insurance coverages, Employee Stock Purchase Plan, Paid Time Off Plans including
holiday, sick and vacation pay benefits, all Federal and State mandated
statutory benefit plans applicable to the employees of the Company and any other
present or equivalent successor employee benefit plans and practices of the
Company, its subsidiaries and divisions, for which similarly situated employees,
their dependents, and beneficiaries are eligible to participate in and to
receive all payments or other benefits under any such plans or practices
subsequent to the Employment Period as a result of participation in such plans
or practices during the Employment Period.
 
The Company reserves the right at its sole discretion to amend, interpret,
modify or terminate any or all of the employee benefit plans described herein at
any time and for any reason. The Executive shall accrue no rights or implication
of a right to continued employment as a result of the Executive’s participation
in any of the Company’s employee benefit plans during or after the Employment
Period.



 

 
9.
 
SEVERANCE BENEFITS

 

 
(a)
 
In the event of termination of the Executive’s employment by the Company without
Cause (as defined in Paragraph 10(c) herein) or as a result of Constructive
Termination (as defined in Paragraph 10(d) herein), the Company shall make a
payment to the Executive within 30 days of said termination date in an amount
equal to Six (6) months of the Executive’s Base Monthly Salary in effect at the
time of such termination. Additionally, the Company shall waive the cost for the
Executive to continue his Healthcare Plan coverage with the Company should he
decide to exercise his right to do so in accordance with Title X of the
Consolidated Budget Reconciliation Act of 1985, as amended (“COBRA”). Such
waiver of cost shall cease upon the earlier of Six (6) months from the date of
such COBRA coverage or the date on which the Executive obtains equivalent
coverage elsewhere.

 

 
(b)
 
In the event of a termination of the Executive’s employment by the Company after
the first twelve months of the Employment Period for any reason other than Cause
or as a result of a Change in Control as defined in Paragraph 10(a), in addition
to the payments and benefits set forth in Paragraph 9(a) above, twelve months of
the Executive’s then unvested Stock Options shall be accelerated.

 

 
(c)
 
In the event of a termination of the employment of the Executive by the Company
as a result of a Change of Control or within the twelve (12) month period
immediately following a Change in Control, other than for Cause, and in addition
to the payments and benefits set forth in Paragraphs 8 (a) and (b) above, one
hundred (100%) of the Executive’s unvested Stock Option, if any, shall vest
immediately upon such Change of Control. The Company will take reasonable
actions upon Change of Control to avoid any excise tax or related penalties
under IRC Section 280G or Section 4999; provided, however, unless otherwise
agreed by the Executive, the Company may not reduce the value of any payment to
the all Executive pursuant to this Paragraph.

 

 
10.
 
DEFINITIONS

 

 
(a)
 
Change of Control

 
For the purposes of this Agreement, “Change of Control” is defined as: Any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) becomes the “beneficial owner” (as defined in



3 of 5



--------------------------------------------------------------------------------

Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities; or the consummation of a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or the consummation
of the sale by the Company of all or substantially of the Company’s assets.
 

 
(b)
 
Disability

 
For the purposes of this Agreement, “Disability” shall mean Executive’s mental
or physical impairment, which has or is likely to prevent Executive from
performing the responsibilities and duties of his position for three (3) months
or more in the aggregate during any six (6) month period. Any question as to the
existence or extent of Executive’s disability upon which the Executive and the
Company cannot agree shall be resolved by a qualified independent physician who
is an acknowledged expert in the area of the mental or physical impairment,
selected in good faith by the Company and approved by the Executive, which
approval shall not unreasonably be withheld.
 

 
(c)
 
For Cause Termination of Employment

 
For the purposes of this Agreement, any termination of the Executive’s
employment initiated by the Company shall be deemed to have been “For Cause”,
if:
 

 
(1)
 
Such termination of the Executive’s employment shall have been the result of an
act or acts of serious misconduct on the part of the Executive, which shall
include, but is not limited to, fraud, theft, embezzlement, breach of the
Company’s Code of Conduct and Conflicts of Interest policy on the part of the
Executive and any material breach of the Executive’s responsibilities as an
employee; or

 

 
(2)
 
Failure to perform the material duties of the Executive’s position as described
in Paragraph 4 herein after receipt of a written notice from the Company to do
so except if such failure to perform is the result of a Disability.

 
If such Cause is reasonably curable, the Company shall not terminate the
Executive’s employment hereunder unless it has first given the Executive notice
of its intention to terminate and the grounds of such termination and the
Executive has not, within 30 days following the receipt of notice, cured such
cause. The Company will provide written notice of the reason for the termination
in the case of any termination for cause. A termination by the Company for any
other reason shall be considered a termination without cause.
 

 
(d)
 
Constructive Termination

 
For the purposes of this Agreement, “Constructive Termination” means
 

 
(1)
 
A material reduction in Executive’s Base Salary and/or bonus level, or

 

 
(2)
 
A material reduction in the Executive’s authority or duties.



4 of 5



--------------------------------------------------------------------------------

 
11.
 
SUCCESSOR IN INTEREST

 
This Agreement and the rights and obligations hereunder shall be binding upon
and inure to the benefit of the parties hereto and their respective legal
representatives, and shall also bind and inure to the benefit of any successor
of the Company by merger or consolidation or any purchaser or assignee of all or
substantially all of its assets, but, except to any such successor, purchaser,
or assignee of the Company, neither this Agreement nor any rights or benefits
hereunder may be assigned by either party hereto.
 

 
12.
 
INVALID PROVISION

 
In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions of this
Agreement shall remain in full force and effect to the fullest extent permitted
by law.
 

 
13.
 
ARBITRATION OF DISPUTES

 
The parties agree that any controversy or claim arising out of or relating to
this Agreement, or any dispute arising out of the interpretation or application
of this Agreement, which the parties hereto are unable to resolve, shall be
finally resolved and settled exclusively by arbitration as provided in the
Arbitration Agreement between the Company and the Executive which is
incorporated by reference herein.
 

 
14.
 
GOVERNING LAWS

 
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of California.
 

 
15.
 
ENTIRE AGREEMENT

 
This Agreement shall constitute the entire Agreement between the parties
superseding all prior Agreements, and may not be modified or amended and no
waiver shall be effective unless by written document signed by both parties
hereto; provided, however, that any increase in Relocation Assistance as
described in Paragraph (5) herein, Compensation as described in Paragraph (6)
herein, Stock Options as described in Paragraph (7) herein, Employment Benefits
as described in Paragraph (8) herein or Severance Benefits as described in
Paragraph (9) herein, shall become an amendment to this Agreement when approved
by the Board of Directors of the Company.
 
The Company and the Executive have caused this Agreement to be executed as of
the day and date first above written.
 

       
SOMERA COMMUNICATIONS, INC.
BY:
 
/s/    C. STEVE CORDIAL        

--------------------------------------------------------------------------------

     
BY:
 
/s/    MARTY HOLTZMAN        

--------------------------------------------------------------------------------

   
Steve Cordial
         
Vice President, Human Resources



5 of 5